BEARD V. JP MORGAN



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-05-420-CV





RICK BEARD	APPELLANT



V.



JP MORGAN CHASE BANK, AS TRUSTEE	APPELLEE



------------



FROM JUSTICE OF THE PEACE PCT. 8 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Rick Beard attempts to appeal from a justice court’s final judgment in a forcible entry and detainer case.  An appeal from such a judgment must be taken in the county court of the county in which the judgment is rendered.  
Tex. R. Civ. P.
 749.  On May 25, 2006, this court notified Appellant that it was concerned that it lacked jurisdiction over this appeal and stated that the appeal would be dismissed unless any party desiring to continue the appeal filed a response on or before June 5.  
See
 
Tex. Const.
 art. 
V, § 6(
a); 
Tex. Gov’t Code Ann. § 22.220
(a) (Vernon 2004) (setting out courts of appeals’ jurisdiction).  We have not received a response.  Therefore, we dismiss this appeal for want of jurisdiction.  
See 
Tex. R. App. P.
 42.3(a).

PER CURIAM



PANEL M:	GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:  July 13, 2006

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.